Case 3:18-cv-00017-NKM-JCH Document 229 Filed 02/03/21 Page 1 of 1 Pageid#: 3240



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                         CHARLOTTESVILLE DIVISION


                                                         Action No: 3:18cv00017
  Brennan M. Gilmore                                     Date: 2/3/2021
                                                         Judge: Joel C. Hoppe, USMJ
  vs.
                                                         Court Reporter: Karen Dotson,
  Alexander (Alex) E. Jones, et al                       AT&T Conference Manager
                                                         Deputy Clerk: Karen Dotson



  Plaintiff Attorney(s)                           Defendant Attorney(s)
  Andrew Charles Mendrala,                        Marc J. Randazza
  Anwar Graves                                    Aaron J. Walker
  Brianne Jenna Gorod                             Timothy Brooks Hyland
  Elizabeth Wydra                                 Jonathan C. Burns
  Hassen Amir Sayeed



                                     LIST OF WITNESSES

  PLAINTIFF/GOVERNMENT:                          DEFENDANT:
  1.                                             1.



  PROCEEDINGS:
  Motion Hearing #8 – Motion to withdraw as counsel
  Discovery Dispute

  Parties present by telephone
  Court hears argument re: motion for Mr. Walker to withdraw as counsel
  Parties argues re: discovery deadlines
  Order to follow




  Time in Court: 10:04-11:21=1 hour 17 minutes
